UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


David G. Garmon,                      :
                                      :
               Plaintiff,             :
       v.                             :                Civil Action No. 11-0828 (CKK)
                                      :
Administrative Remedy                 :
Coordinator et al.,                   :
                                      :
               Defendants.            :


                                  MEMORANDUM OPINION

       In this prisoner action filed pro se, plaintiff alleges that while incarcerated at the Federal

Correctional Institution in Edgefield, South Carolina (“FCI Edgefield”), he was prevented from

exhausting his administrative remedies with regard to a charge of possessing a cellular phone.

See David G. Garmon’s Second Am. Compl. (“Am. Compl.”) [Dkt. # 30] at 1, 3. Plaintiff names

as defendants a unit manager, a case manager coordinator, and a hearing officer all at FCI

Edgefield, and purports also to sue the Bureau of Prisons (“BOP”), its “Deputy Regional

Counsel” and its “National Inmate Appeal Coordinator,” id. ¶¶ 2-7, whom defendants have since

identified as Craig Simmons and Harrell Watts, respectively. See Defs.’ Reply to Pl.’s Opp’n to

Defs.’ Mot. to Dismiss Pl.’s Second Am. Compl. (“Reply”) at 1. Claiming that defendants

violated his “rights as guaranteed by the first and fourtee[n]th amendment[s] to the constitution

of the United States,” plaintiff seeks a declaratory judgment and monetary damages.1 Id. at 22.




       1
          The Court recognizes that the Fourteenth Amendment does not apply to plaintiff’s
claims against federal officials but assumes under the liberal reading accorded pro se pleadings
that plaintiff is asserting a claim under the due process clause of the Fifth Amendment.
          Defendants argue for dismissal of the second amended complaint on several grounds

including that of improper venue under Rule 12(b)(3) of the Federal Rules of Civil Procedure.

See Mem. of P. & A. in Support of Defs.’ Mot. to Dismiss Pl.’s Am. Compl. at 16-17; Reply at

7-8. Plaintiff states that this venue is proper “because a substantial part of the omissions giving

rise to these claims occured [sic] in this district,” Am. Compl. at 3, but the only potentially viable

federal claim gleaned from the allegations arises out of the “SIS investigation . . . completed” at

FCI Edgefield on August 10, 2010, “concluding that plaintiff be charged with possession of a

hazardes [sic] tool (celluler [sic] phone),” id., and the ensuing grievance initiated at that facility.

          The United States Court of Appeals for the District of Columbia Circuit has instructed

this Court to “examine challenges to personal jurisdiction and venue carefully to guard against

the danger that a plaintiff might manufacture venue in the District of Columbia.” Cameron v

Thornburgh, 983 F.2d 253, 256 (D.C. Cir. 1993). This venue is not proper for litigating

plaintiff’s constitutional claim for monetary damages, which must be brought against the

individual wrongdoers in South Carolina under Bivens v. Six Unknown Named Agents of Fed.

Bureau of Narcotics, 403 U.S. 388 (1971); cf. with Gonzalez v. Holder, 763 F. Supp. 2d 145, 153

(D.D.C. 2011) (“[A] prison official's decision on an inmate grievance with respect to an alleged

constitutional violation does not itself render him personally liable under Bivens.”) (citing cases).

Moreover, “ ‘the availability of [declaratory] relief presupposes the existence of a judicially

remediable right,’ ” Ali v. Rumsfeld, 649 F.3d 762, 778 (D.C. Cir. 2011), quoting C & E Servs.,

Inc. of Washington v. D.C. Water & Sewer Auth., 310 F.3d 197, 201 (D.C. Cir. 2002) (other

citations omitted) (bracket in original), which the court entertaining plaintiff’s Bivens claim must

decide.


                                                   2
        Rather than dismiss this case, the Court finds it in the interest of justice to transfer it to

the appropriate court, which presumably may exercise personal jurisdiction over the individuals

directly involved in the alleged unconstitutional conduct. See Gonzalez, 763 F. Supp. 2d at 153

(“Transfer is appropriate ‘when procedural obstacles [such as lack of personal jurisdiction,

improper venue, and statute-of-limitations bars] impede an expeditious and orderly adjudication

on the merits.’ . . . Generally, the interests of justice require transferring a case to the appropriate

judicial district rather than dismissing it.”) (quoting Sinclair v. Kleindienst, 711 F.2d 291,

293–94 (D.C. Cir. 1983)) (brackets in original) (other citation omitted). A separate order

accompanies this Memorandum Opinion.

                                                __________s/s__________________
                                                COLLEEN KOLLAR-KOTELLY
                                                United States District Judge

DATE: April 16, 2012




                                                    3